Title: To Thomas Jefferson from W.H. Tarpley, 12 July 1824
From: Tarpley, W.H.
To: Jefferson, Thomas


Dear Sir
Richmond
12th July 1824
I address you as the sage of America, as one intimately acquainted with the human heart, and who will rightly appreciate all its effusions.“As one to whom the bliss belongs which only wisdom, of celestial birth brings in her train.” My object in writing, is to make a request which I am well assured, if you cannot comply with you will readily excuse. It is to solicit some employment about your house-hold. Any buisness entrusted to my care I would transact with fidelity and pleasure. I should require little or no pecuniary compensation: but would conceive myself more than paid by the Valuable information it would be in my power to acquire. Almost the only wish of my heart since my earliest recollection has been to qualify myself in a manner that would enable me to render some service to my country. My resources have been too limited to place in my power those facilities which are essential to the acquirement of solid information, although I have used my every exertion to its attainement. The Young men of Greece and Rome were indebted to the Phylosophers and Sages of those days. for their knowledge of state affairs, and those inestimable examples set, and precepts taught them of self government they never could forget; and to which we may attribute the grandeur of those mighty Empires. Lysander learned more from the examples set him by Lycurgus in the short time he attended upon him, than he ever could have acquired by study.To be occasionally with you would be a pleasing gratification for which I would with great pleasure use my every exertion to serve you. I have for the last five years turned my attention to the study of medicine but have not been able to finish my education. That it may please divine provedince long to continue you in health and the enjoyment of every blessing is my prayer.With Sentiments of Veneration and respectW. H. Tarpley